Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments, amendments and the terminal disclaimer filed on 7/19/2022. 
The following is the status of claims: claims 1, 9, and 17 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 7/19/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

Terminal Disclaimer
The terminal disclaimer filed on 7/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/887,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 17, the claimed features in
independent claim 1 (and substantially similar independent claim 9 and claim 17):

“receiving, from a computing device, a processing artifact defining a stateful
feature including:
a data source to retrieve event data; and

a transform to apply to the event data from the data source;

generating, based on the processing artifact, a processing job;

initiating the processing job, wherein the processing job includes:

retrieving the event data from the data source;

applying the transform to the event data to generate a set of feature values;

aggregating the set of feature values in an external cache;

upon aggregating the set of feature values in the external cache:
retrieving the aggregated set of feature values in the external
cache;

generating a stateful feature based on the aggregated set of feature values;

encapsulating the stateful feature within a vector; 

providing the vector to the computing device that hosts a model;

registering the stateful feature and associated metadata in a feature registry;

receiving, from the computing device, a prediction generated by the model hosted
on the computing device;

transmitting the prediction to a second computing device;

receiving, from an additional computing device. a request for the stateful feature,

determining, based on locating the stateful feature in the feature registry using the
associated metadata. not to re-generate the stateful feature in response to the request, and

providing, to the additional computing device, the stateful feature in response to
the request.”;
in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.


The closest prior art:
Chandrashekar et al., US Pub. No. 2020/0364585 A1, teaches techniques for efficient and modular transcoding of message fields into features for inclusion within a feature vector. In an embodiment, a computer receives message signatures. Each signature has fields. Each field has a name and type. A feature map is generated that associates a field name and field type with transcoder(s). A message is received from a parser as field tuples. Each tuple has a type,
name, and value of a field. Each tuple is processed as follows. The field name and field type of the tuple is used as a lookup key into the feature map to retrieve respective transcoder(s) that each generate a respective encoded feature from the field value of the tuple. An encoded feature from at least one relevant transcoder is written into a respective distinct location within a feature vector to encode the message. An inference is made based on the feature vector;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.


In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/29/2020, with particular attention to paragraphs 0065-0075; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152